This opinion is subject to administrative correction before final disposition.




                               Before
                MONAHAN, STEPHENS, and DEERWESTER
                      Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                            Kevin H. HARTER
                           Seaman (E-3), U.S. Navy
                                 Appellant

                               No. 202200024

                           _________________________

                              Decided: 27 July 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                 Angela J. Tang

 Sentence adjudged 5 November 2021 by a general court-martial con-
 vened at Naval Submarine Base New London, Groton, Connecticut, con-
 sisting of a military judge sitting alone. Sentence in the Entry of Judg-
 ment: reduction to E-1, confinement for 102 months, 1 forfeiture of all
 pay and allowances, and a dishonorable discharge.

                               For Appellant:
               Lieutenant Christopher B. Dempsey, JAGC, USN




 1   Appellant was credited with 428 days of confinement credit.
                  United States v. Harter, NMCCA No. 202200024
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2